DELAWARE GROUP® LIMITED-TERM GOVERNMENT FUNDS Delaware Limited-Term Diversified Income Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated April 29, 2016 The following information replaces the section of the Fund's Statement of Additional Information entitled "Portfolio Managers —Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of Dec. 31, 2015 unless otherwise noted. Any accounts managed in a personal capacity appear under "Other Accounts" along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2015. No. of Accounts Total Assets Managed No. of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees Roger A. Early Registered Investment Companies 15 $23.1 billion 0 $0 Other Pooled Investment Vehicles 4 $654.1 million 0 $0 Other Accounts 52 $6.3 billion 0 $0 Paul Grillo Registered Investment Companies 16 $21.9 billion 0 $0 Other Pooled Investment Vehicles 10 $1.0 billion 0 $0 Other Accounts 21 $972.8 million 0 $0 Brian C. McDonnell Registered Investment Companies 6 $11.9 billion 0 $0 Other Pooled Investment Vehicles 10 $1.0 billion 0 $0 Other Accounts 65 $4.6 billion 0 $0 Adam H. Brown Registered Investment Companies 13 $12.5 billion 0 $0 Other Pooled Investment Vehicles 5 $993.1 million 2 $518.3 million Other Accounts 14 $736.3 million 0 $0 Christopher M. Testa Registered Investment Companies 17 $22.5 billion 0 $0 Other Pooled Investment Vehicles 11 $906.0 million 0 $0 Other Accounts 19 $2.0 billion 1 $618.2 million John P. McCarthy* Registered Investment Companies 10 $3.9 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 *John P. McCarthy became portfolio manager of Delaware Diversified Income Fund in July 2016.Information for Mr. McCarthy is as of June 30, 2016. Please keep this Supplement for future reference. This Supplement is dated August 1, 2016.
